Citation Nr: 1534941	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  00-12 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, to include as due to exposure to jet fuel.

2.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to jet fuel.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as due to exposure to jet fuel.

4.  Entitlement to service connection for a disability manifested by chronic pain other than fibromyalgia, to include as due to exposure to jet fuel.

5.  Entitlement to service connection for a disability manifested by atypical chest pain, to include as due to exposure to jet fuel.

6.  Entitlement to service connection for a skin disability other than eczema, including psoriasis and any other distinguishable dermatitis, to include as due to exposure to jet fuel.

7.  Entitlement to service connection for arthritis of multiple joints, to include as due to exposure to jet fuel.

8.  Entitlement to a total disability rating for compensation based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jeffrey Bunten, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to June 1989. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).  

In October 2008, the Board denied the claims on appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2011 Memorandum Decision, the Court vacated the Board's October 2008 decision and remanded the claims for further development.  In compliance with the Court's remand, the Board remanded the claims for the development requested in November 2011, July 2012, and December 2013.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in March 2008.  A transcript of that hearing is associated with the claims file.

In an April 2015 rating decision, the RO awarded an increased rating of 10 percent for service-connected eczema.  In June 2015, the Veteran filed a notice of disagreement with regard to entitlement to a TDIU, but not with respect to an increased rating for eczema.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for TDIU is not a separate claim for benefits, but is best analyzed as a request for an appropriate disability rating, either as part of the initial adjudication of a claim, or as part of a claim for increased compensation).  As the issue of entitlement to a TDIU was not specifically adjudicated by the RO, the Board will remand the issue for appropriate development and adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2013, the Board remanded the Veteran's claims, with the exception of entitlement to a TDIU, to the RO for additional development in compliance with prior Board remands.  In that regard, the Board noted that, although the Veteran underwent several VA examinations in May 2013, the VA examiner did not provide a complete opinion.  The Board noted that the examiner only opined as to whether the Veteran's claimed disabilities were caused by his reported exposure to jet fuel during service, and that the examiner did not provide an opinion as to whether the claimed disabilities were otherwise etiologically related to service.  Accordingly, the Board remanded the claims for a supplemental opinion as to whether the disabilities were otherwise etiologically related to service.  

In February 2015, a supplemental opinion was obtained.  However, the opinion obtained presents the same opinion as was provided in May 2013, and only addresses whether the claimed disabilities were caused by exposure to jet fuel during service.  The examiner did not discuss whether any of the disabilities claimed are otherwise related to active duty service, as specifically requested in the Board's December 2013 remand.  Accordingly, as the RO did not comply with the Board's December 2013 remand directives, the claims must again be remanded for such compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

As the issue of entitlement to a TDIU was raised by the Veteran in connection with the denial of his claim for entitlement to an increased rating for eczema, entitlement to a TDIU is remanded to the RO for appropriate development and adjudication.  record.  Nevertheless, the Board finds that the issue of entitlement to TDIU has been raised by the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a supplemental VA opinion as to the etiology of the Veteran's fibromyalgia; diabetes mellitus, type II; GERD; disability manifested by chronic pain other than fibromyalgia; disability manifested by atypical chest pain; arthritis of multiple joints; and skin disability other than eczema, including psoriasis and any other distinguishable dermatitis.  Specifically, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's diagnosed fibromyalgia; diabetes mellitus, type II; GERD; disability manifested by chronic pain other than fibromyalgia; disability manifested by atypical chest pain; arthritis of multiple joints; and skin disability other than eczema, including psoriasis and any other distinguishable dermatitis, was or were incurred in or due to the Veteran's active duty service to include, but not limited to in-service exposure to jet fuel.  The Board notes that the May 2013 and February 2015 VA examiners have provided opinion as to whether these disabilities are directly related to in-service exposure to jet fuel.  Thus, the Board requests an opinion as to whether any or all of these disabilities are otherwise etiologically related to the Veteran's active duty service.  In that respect, the Board observes that the service treatment records show complaints of fatigue, headaches, and joint pain.

The examiner must ascertain whether the Veteran currently experiences each of the claimed disabilities and/or whether he experienced each of them during the pendency of the appeal.  Even if the examiner determines that a claimed disability resolved during the pendency of the appeal, the examiner must provide an etiological opinion in response to the question presented above.  Additionally, the examiner must provide separate opinions for each of the claimed disabilities.

With respect to the claimed disability manifested by atypical chest pain, the examiner must provide an etiological opinion in response to the question presented above for each disability that the examiner finds to be manifested by atypical chest pain, including but not limited to a cardiovascular disability, a pulmonary disability, and a psychiatric disability.

With regard to the claimed skin disability other than eczema, the examiner must provide an etiological opinion in response to the question presented above for each skin disability, including but not limited to psoriasis and any other distinguishable dermatitis.

The examiner must provide a thorough rationale for each opinion rendered, and must thoroughly discuss the evidence in the claims file, including the service treatment records, the post-treatment medical evidence, and the Veteran's lay statements of record.

2.  Thereafter, the RO must readjudicate each issue on appeal, and adjudicate the issue of entitlement to a TDIU.  If any benefit remains denied, the RO must issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond.  The case must then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




